Citation Nr: 1200774	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  05-26 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1990 to November 1991.  

This issue comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in Togus, Maine.  In that decision, the RO confirmed and continued the previous denial of service connection for PTSD.  The RO also denied service connection for a major depressive disorder.  In a December 2008 decision, the Board found that new and material evidence had been received to reopen the Veteran's claim for service connection for PTSD.  Both claims were remanded for further adjudication.  

In May 2011, the Board collapsed the claims due to the issuance of Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The Board remanded the claim for a new VA examination.  The Board finds that there has been substantial compliance with the remand.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran has a psychiatric disability, including PTSD and major depressive disorder, which had its clinical onset in or is otherwise related to his service; a psychosis was not manifested to a compensable degree within the first post service year.  


CONCLUSION OF LAW

A chronic, acquired psychiatric disability was not incurred in or aggravated by the Veteran's active service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2003, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of the process by which initial disability ratings and effective dates are assigned in a January 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran essentially retracted past statements regarding in-service abuse in a January 2011 VA mental health assessment and at his November 2009 VA psychiatric examination.  As explained further below, he has been inconsistent throughout the record and as a result it is not necessary to remand his case for notice regarding in-service personal assault as he is not pursing this theory of his claim.  See, Bradford v. Nicholson, 20 Vet. App. 200 (2006); Gallegos v. Peake, 22 Vet. App. 329, 338-339 (2008).  As for specific notice regarding PTSD, this was addressed in the July 2003 letter.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  Social Security Administration (SSA) records were requested but most were unavailable except for the Veteran's application for SSA benefits, which was received (see September 2009 SSA response).  All identified and available medical records have been secured.  The Veteran has received three VA examinations.  The duties to notify and to assist have been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

For a veteran who served 90 days or more during a period of war, a chronic disease becoming manifest to a degree of 10 percent or more within one year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2002).  Diseases included are psychosis, any of the anxiety states and dysthymic disorder or depressive neurosis.  38 U.S.C.A. § 1112(b)(2)(A)-(C) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011) (See also 38 C.F.R. § 3.384).  This presumption is rebuttable where there is affirmative evidence to the contrary or evidence to establish an intercurrent disease was contracted or injury occurred or the disability is due to the veteran's own willful misconduct.  38 U.S.C.A. § 1113(a) (West 2002).  

In addition to the general requirements for service connection, service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  Under § 3.304, part (1) deals with a situation where PTSD is diagnosed during active duty service.  Id.  Part (2) covers a situation where the evidence shows a veteran served in combat.  

Additionally, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment applies to the Veteran because his application for service connection for PTSD was pending before VA on or after July 12, 2010.  

The final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of the above paragraph, "fear of hostile military or terrorist activity" means: that a veteran experienced, witnessed, or was confronted with an event or circumstance.  Id.  The event or circumstance must have involved actual or threatened death or serious injury or a threat to the physical integrity of the veteran or others.  Id.  Examples of the event or circumstance include: an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  Id.  Also, the veteran's response to the event or circumstance must involve a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Parts (4) and (5) address prisoners of war (POWs) and allegations of in-service personal assault.  Id.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  38 C.F.R. § 3.102 (2011).  

In Clemons v. Shinseki, 23 Vet. App. at 6, the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  As a result, the Board has considered all psychiatric disabilities and collapsed prior claims for PTSD and depression into one claim.  

The Veteran's contentions have changed over the course of the claim.  In February 2001, the Veteran claimed PTSD, agoraphobia, and alcoholism.  The next month, the Veteran went to a mental health appointment and stated he had a traumatic experience in service when he had to rescue someone who fell from a mountainside while rappelling.  The Veteran reportedly found this person and stayed with him while a helicopter came.  The note states: "the man later died."  In his December 2001 stressor statement, the Veteran reported the mountain incident as well as "improper sexual conduct" at advanced individual training (AIT), his commanding officers causing "mental/physical abuse" and having to attend an alcohol program.  

Over time, the Veteran's assertions about the mountain incident differed.  In January 2002, a VA record states the Veteran "was in a few riots in Korea" and was attacked.  July and October VA records of that year show the Veteran stated the injured man on the mountain died.  In January 2003, a VA mental health assessment record shows the Veteran reported that he was rappelling and came across a man who had fallen and was bleeding.  He and others lit a fire so a helicopter could see them.  South Korean civilians and police attacked him and the others helping with pitch forks and hoes because they burned their holy mountain.  At an April 2004 VA examination for PTSD, the Veteran asserted that he thought he would be killed by South Korean villagers with the weapons of pitchforks and hoes, but the military police showed up and protected the Veteran and his peers.  In his August 2005 appeal, the Veteran provided more details and specific names of his peers who he said received commendations for their efforts.  

VA did attempt to verify this stressor, but these attempts failed (See a June 2005 formal finding; May 2009 PIES request; June 2009 CURR/PIES response; and May 2010 DPRIS record).  The Veteran has been inconsistent in reporting this stressor to the point that his descriptions are unreliable.  

Additionally, the Veteran's initial report of abuse in service wavered over time.  He never mentioned "improper sexual conduct" at AIT after his stressor statement, but he did bring up the issue of "mental/physical abuse" by his superiors.  In January 2002, he told Dr Ryan he felt physically threatened by his superiors and was constantly harassed.  In October, he told Dr. Ryan he was "always thinking about the platoon sergeant who abused him by making him stay in a tent outside in the winter because he wouldn't do what the sergeant wanted."  In January 2003, he said the sergeant used to mess with him a lot.  "He picked me out and gave me trouble."  "He made me sleep outside for thirty days."  

In May 2003, he filed to reopen his claim for service connection for PTSD but only stated he suffered "mental abuse" while stationed in Korea.  In September 2008, however, he said his sergeant was physically and emotionally abusive to him.  He stated that this individual forced him to spend one month sleeping outside in a tent for failing to comply with cleanliness standards.  There were other events, but the Veteran did not want to discuss them.  He denied sexual abuse by anyone in service.  At the November 2009 VA examination, the examiner stated; "He denied any past or ongoing physical or sexual abuse."  At a January 2011 VA mental health appointment, the Veteran clarified that his officers never physically harmed him directly.  His life was not in danger when he had to sleep in the tent.  He only felt embarrassed and angry for having to go through that punishment.  At the August 2011 VA examination, the Veteran reported that the constant harassment and demeaning behavior of his sergeant "broke him" and he had "never been the same."  

In June 2010, the Veteran's wife submitted a statement.  It is unclear from her letter how long she had known the Veteran.  She felt that after service the Veteran had "mental factors" including: mood swings, anger management issues, sleep problems, and hyper-vigilance.  She claimed to have some health training and experience as a day care manager for "Dual Diagnosed Adults."  She implied that the Veteran had been through some traumatic incident in service but was not specific.  

Records show the Veteran served in Korea while in service from September 1990 to 1991.  Service personnel records document that the Veteran was disciplined for absenting himself without authority for about two days and transferring duty free goods unlawfully (a customs violation).  He was released from service shortly afterwards due to this pattern of misconduct.  At his separation examination in October 1991, the Veteran did not report depression, loss of memory or nervous trouble of any sort.  A report of mental status evaluation from the same month showed the Veteran was within normal limits and he was psychiatrically cleared for administrative action.  No records show symptoms for, diagnoses or complaints regarding mental health problems.  There are no records showing alcohol, physical, or sexual abuse.  

Post-service, the Veteran started seeking mental health treatment in 1996.  Dr. Kiess's treatment records, which start in October 1995, are in the file.  In March 1996, the Veteran went to the doctor to talk about stress.  The Veteran said that his stress had a variety of causes and started a few years ago.  The Veteran had complaints about his family and finances.  The Veteran said he used to be very patient but now had a short fuse.  He felt jittery and volatile with decreased sleep.  He reported using no alcohol.  Dr. Kiess began prescribing Buspar.  This continued for awhile, with some report of the Veteran being better.  In May 1999, the Veteran complained of not being able to sleep and always being angry.  This was a long-term problem which had seemed to start the prior January after the Veteran's wife had "off hours."  The Veteran felt he had lost control in life.  The plan was to try Paxil since the Veteran "may be agitated depression (sic)."  The Veteran returned in October 1999 reporting that he had anxiety, a decreased appetite, feelings of rage and increased sleep.  The Veteran was referred to psychiatry and given new medication.  

Beginning in November 1999, Dr. Jin's records show the Veteran was prescribed various psychiatric medications until October 2000.  In December 1999, Dr. Jin diagnosed major depressive disorder and a history of alcohol abuse.  In February 2001, the Veteran filed his first claim for PTSD.  

The Veteran's psychiatric diagnoses have varied over the years.  A March 2001 record of Dr. Jin (received August 2009) showed Axis I mood disorder not otherwise specified and an Axis II personality disorder.  Limited and poor social skills were noted.  By November 2000, Dr. Jin's treatment summary showed the Veteran was currently diagnosed with a mood disorder with major depressive disorder was to be ruled out.  

In December 2001, the Veteran began treatment with Dr. Ryan at VA.  Dr. Ryan diagnosed the Veteran with chronic depression; it was noted he had been depressed for at least five years.  One month later, PTSD was to be ruled out.  In a July 2002 VA record, the diagnosis was chronic depression.  The same diagnosis is in a final record from Dr. Bishop and Dr. Jin from the same month.  

By January 2003, a VA mental health assessment record showed Axis I major depression and PTSD.  In March 2003, Dr. Mitchner, a VA psychiatrist, diagnosed the Veteran with PTSD, chronic and severe.  PTSD (moderate and linked to an unverified mountain stressor) was also diagnosed at the April 2004 VA examination.  For the next couple years, PTSD and major depressive disorder were diagnosed, although occasionally a mood disorder was to be ruled out as well (see May 2004 VA PTSD clinic record).  At the November 2009 VA psychiatric examination, the Veteran was diagnosed with Axis I major depressive disorder and social phobia.  

A January 7, 2011, VA mental health assessment record showed the Veteran was diagnosed with major depressive disorder, recurrent and moderate.  He also had anxiety disorder not otherwise specified.  It was noted that past diagnoses of PTSD were of record, but that currently he was actually "subthreshold."  A few days later, a PTSD clinic note showed that the Veteran was upset after learning that he no longer had a diagnosis of PTSD.  He was worried about his service connection claim as a result of the change in diagnosis.  On January 19, 2011, a different VA record shows the Veteran was diagnosed with PTSD and recurrent major depressive disorder.  In August 2011, the Veteran was diagnosed with major depression and social phobia.  

The Veteran received three VA examinations.  At the April 2004 VA examination, the Veteran appeared to be a good historian.  For in service history, the Veteran stated he served during peacetime in a noncombat zone.  He retold the mountain story; he asserted that he thought he would be killed by South Korean villagers.  Then the military police showed up and protected the Veteran and his peers.  The examiner linked the Veteran's PTSD to this mountain event.  The diagnosis was Axis I PTSD, moderate.  "The specific in service stressor is the veteran's reported mountain repelling (sic) incident in which he and his peers were threatened by several hundred Korean natives with handheld weapons."  

The Veteran was given a new examination in November 2009 to determine the nature and etiology of all psychiatric disabilities.  The examiner commented: "It is difficult to assess reliability of his self-report as he did not know the answers to many of the questions."  "He denied any past or ongoing physical or sexual abuse and there was no evidence of impaired capacity to take care of himself."  The diagnosis was Axis I major depressive disorder and social phobia.  The examiner noted that the Veteran was not treated for a psychiatric disability in service or within one year after discharge.  The examiner mistakenly noted the Veteran's mental health history was only documented from 2001 and did not consider private treatment records.  The examiner stated that no connection could be made between experience in service and reported symptoms without resorting to pure speculation or remote possibility.  

The Veteran was given a new VA examination in August 2011.  The examiner noted that the Veteran was diagnosed with major depressive disorder in 2001 and had described himself as "very depressed" in 2001 due to his treatment in the military.  The examiner saw the Veteran had been diagnosed with major depressive disorder several times in the past.  The examiner stated the claims file and medical records were reviewed.  The examiner interviewed the Veteran and his wife and discussed the case with clinicians who assessed him (the social worker and psychologist) at VA in 2008 and 2011.  

The examiner described the Veteran's more recent alcohol, legal and relationship problems as well as his current symptoms.  The examiner opined that major depressive disorder was more likely than not a result of the Veteran's experiences while stationed in Korea.  The examiner cited harassment and demeaning behavior of the Veteran by his sergeant, the Veteran's constant depressive symptoms since coming to VA for treatment in 2001, and the Veteran's report of "the incident in Korea when the villagers were angry at him and his fellow soldiers for starting a fire on their sacred mountain."  The examiner stated the Veteran did have alcohol abuse "which can cloud the diagnostic picture" and he did not have PTSD because he lacked appropriate symptoms.  

The Board finds the Veteran is competent to state what he actually observed or experienced under Barr, 21 Vet. App. 303 and Layno, 6 Vet. App. 465.  The Veteran is competent to relate his symptoms regarding his mental illness.  The Veteran is not competent to diagnose a psychiatric disability as that requires the competence of a trained clinician.  The Veteran's wife is also competent to state what she has observed but she has not claimed and does not appear to be a trained clinician.  

The Board finds all of the medical evidence in the file to be competent.  There is no evidence to the contrary.  

In terms of credibility, a consideration for the Board under Caluza, 7 Vet. App. at 511, the Board finds the Veteran to have been inconsistent since he filed his initial claim in February 2001.  The Veteran's statements regarding his stressors have varied, as highlighted above.  The Board finds it odd that the Veteran never mentioned any alleged incidents in service (regarding a mountain or conflict with his sergeant) prior to 2001 when he filed his claim.  In fact, the evidence shows that prior to filing his claim the Veteran's recent financial and family problems were the reasons he initially sought treatment in 1996.  

After filing his claim, the Veteran has been inconsistent about the mountain incident in service, initially describing it as rappelling accident where someone died and later expanding it to variously involve riots, commendations, and military police.  He also initially reported to have been subject to physical abuse by superiors only to later admit that he was mostly embarrassed and angry to have to sleep in a tent as punishment.  The Veteran has never brought up the circumstances regarding his separation, as documented in his service personnel records, to his clinicians.  

Additionally, the Veteran was not reliable on issues as simple as family and self history.  In April 2003, a PTSD clinic note related the Veteran's depressive symptoms and stated the Veteran said he did not have any coping skill problems prior to service and had no alcohol problems.  At the April 2004, VA examination, the Veteran did report that he did ok in school academically, but was often in trouble at school.  He denied being suspended or expelled (a pre-service record notes he failed to graduate and was a delayed entry program loss).  The Veteran gave the impression of a stable home life prior to leaving to join the service at age 18.  However, when seen in August 2005, he reported a family history of mental illness (mother).  In September 2008, a mental health assessment showed the Veteran denied a family history of mental illness and said he was adopted; he reported a relationship with his birth father for awhile, but then ended this relationship when the he realized the extent of this man's substance abuse.  

The Veteran has also been inconsistent about how long he's been depressed.  At separation in September 1991, the Veteran did not report depression, loss of memory or nervous trouble of any sort.  In March 1996, a record from Dr. Kiess showed he had familial stress that started "a few years ago."  In May 1999 he was unable to sleep and angry; this started in January 1999 with his wife's work schedule changing.  In March 2001, he told Dr. Ryan he was depressed in the military and started drinking.  By January 2003, a VA mental health assessment shows he stated that his symptoms started when he left the military in 1991.  

The Board finds the Veteran to be not credible due to the inconsistent statements as described above.  If the Veteran was treated in service for alcoholism, he inexplicably failed to mention this treatment on his separation examination.  If he was depressed, he did not state it even after an evaluation with a psychologist (also, there were no findings of it upon examination at service discharge or in service treatment records).  If the Veteran was not treated in service for alcoholism or did not have symptoms of depression in service, he misrepresented the truth to VA in his statements and to clinicians throughout the record.  As a result, the Board finds the Veteran to be unreliable and assigns his statements little weight, especially those statements which were created after he filed his claim and were not created contemporaneously with the events they describe.  

The Veteran's wife is credible, but she acknowledged in her June 2010 statement she was not with the Veteran while he was in the military (a January 2003 VA record noted the Veteran was married in 1994).  She could not personally observe him.  Then she said "Years later I met this guy through another friend . . ." which indicates she did not really know him prior to service.  Her statement is vague about when the Veteran began to show signs of depression or mental illness.  Her statement is assigned little weight.  

As for the credibility of the etiology opinions, due to the findings regarding the Veteran's credibility, the Board finds the evidence relying on the Veteran's statements after he filed his claim to also be less credible.  The evidence that was created before the claim was filed shows that the Veteran became symptomatic in about 1996 when he went to talk to Dr. Kiess about stress in his daily life.  Prior to that, service treatment records do not reflect the presence of depressive symptoms.  The Board finds this evidence to be credible as it was created close in time to most of the events it described.  Contemporaneous medical findings may be given more probative weight than a medical opinion years later suggesting something else entirely.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

In evaluating medical opinion evidence, the Board may reject a medical opinion based on facts provided by a veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by a veteran that formed the basis for the opinion.  But the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by a veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006).  If the history given is accurate there is no reason to discount that opinion.  

Here, the Board finds that the diagnoses of PTSD were based on an inaccurate history given by the Veteran.  As the Veteran is lacking credible evidence that a stressor occurred, service connection for PTSD is not warranted and the new presumption does not apply.  38 C.F.R. § 3.304(f).  As for the diagnosis of major depression, the opinions that relate the etiology of the depression to service do not take into account the Veteran's denial of symptoms at separation from service and private records showing psychiatric symptoms started a few years after service.  To the degree that conclusions are based on inaccurate statements, the Board finds them to be not credible and assigns them little weight, as the Veteran's statements of in-service psychiatric problems are deemed not credible.  

The August 2011 examiner reviewed the file, but the Board finds the conclusion was also reached based on the Veteran's statements and those who relied on the Veteran's statements.  The examiner concluded that the Veteran's depression was related to his service and, in particular, things that the Veteran has been inconsistent on like conflict with his sergeant and the mountain incident in Korea.  Stressors are not required to substantiate a claim for psychiatric disabilities other than PTSD.  See 38 C.F.R. § 3.304(f).  The Veteran does not need a stressor to substantiate his claim for depression; the original principles of service connection apply.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Given those principles, the examiner stated the Veteran has consistently reported depression since 2001, which is true.  However there is no showing the Veteran has had those symptoms since separation from service.  

Only the Veteran's statements support that these incidents occurred, but it does not matter if these incidents occurred or not.  The reason the Board finds the VA examiner's conclusion to be not credible is because the Veteran has shown to be inconsistent in his statements.  He did not mention these incidents until he filed his claim.  Prior to filing his claim, he stated at separation he did not have depression and denied such symptoms.  There is no need to get another examination as the current report is adequate; the opinion is simply based on unreliable statements which would likely be repeated if a new examination was given.  As a result, the VA examiner's opinion is similarly discounted and assigned less weight.  

The Board finds that the pre-claim medical and lay evidence outweighs the conclusions drawn from the statements of the Veteran, who has been inconsistent and unreliable since he filed his claim.  Credibility is a determination for the Board under Caluza, 7 Vet. App. at 511.  The Veteran's personal interest to receive monetary benefits, as well as bias also become factors to consider once the evidence of record is inconsistent with many of his lay assertions.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  See also Caluza, 7 Vet. App. at 510-511.  

The reliable and most probative evidence in the file shows that the Veteran's disability was incurred after service; not during service or within one year after service.  38 U.S.C.A. § 1112(b)(2)(A)-(C); 38 C.F.R. §§ 3.307(a), 3.309(a).  A clear preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability, to include depression and PTSD, and the reasonable doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for a psychiatric disability, to include PTSD and major depressive disorder, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


